Citation Nr: 1419478	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to January 1943 and from August 1945 to March 1946.  He was a prisoner of war (POW) from May 29, 1942 to January 25, 1943.  He died in May 1980 and the appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which declined to reopen the claim. 

In July 2012, the Board denied the appellant's claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (the Court), and in December 2013, the Court vacated and remanded the issue to the Board by Memorandum Opinion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2004 Board decision denied a claim of entitlement to service connection for the cause of the Veteran's death.  In June 2005, the Court dismissed the appellant's appeal of the June 2004 decision for lack of jurisdiction.  The appellant did not appeal that decision.

2.  The evidence added to the record since the June 2004 decision is not cumulative of the evidence previously considered, contributes to a more complete picture of the appellant's claim for service connection for the cause of the Veteran's death, and creates a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1. The June 2004 decision that denied the claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish service connection for the cause of the Veteran's death.  The RO declined to reopen the claim and continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Procedurally, by an October 2002 rating decision, the RO denied the claim for service connection for the cause of the Veteran's death.  The appellant appealed, and in June 2004, the Board affirmed the decision made by the RO in October 2002 and denied the claim.  The appellant filed a motion for reconsideration of that decision, which was denied in January 2005.  The appellant appealed the decision but the appeal was dismissed by the Court in June 2005 for lack of jurisdiction.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2013).  Thus, the June 2004 Board decision is final.

The appellant thereafter filed a claim to reopen in March 2006.  A rating decision issued by the RO in December 2006 declined to reopen the claim for service connection for the cause of the Veteran's death on the basis that no new and material evidence had been submitted.  The RO noted that the claim had previously been denied in an October 2002 rating decision because the evidence failed to show that the Veteran's death-causing sepsis due to pneumonia was related to service.  The RO notified the appellant of this decision by letter dated December 18, 2006.  In a statement received January 2007, the appellant requested readjudication of her claim, but no action was taken by the RO.  A March 2010 statement in support of claim requested that the RO reopen the claim.  The RO thereafter issued a rating decision in July 2010 that declined to reopen the claim.  The appellant perfected an appeal of the July 2010 rating decision.  The Board notes that the appeal stems from the initial December 2006 rating decision.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence before the Board in June 2004 included the Veteran's death certificate, which listed sepsis due to pneumonia as the disease or condition directly leading to death.  Pulmonary tuberculosis and periampullary carcinoma were listed as other significant conditions that contributed to the death.  Also of record were the Veteran's service treatment records, which did not demonstrate that he suffered from sepsis, pneumonia, pulmonary tuberculosis and/or periampullary carcinoma.  The appellant had also submitted statements that her husband had suffered from malnutrition, hardship, and maltreatment when he was a POW and that his terminal sepsis due to pneumonia, pulmonary tuberculosis and periampullary carcinoma were related to those events.  Lastly, the evidence before the Board in June 2004 included treatment records from the Veterans Memorial Medical Center, the facility at which the Veteran received treatment prior to his May 1980 death.  

The Board denied the appellant's claim, finding that there was no evidence that the Veteran terminal illnesses began in service, there was no indication of continuity since service, and there was no medical nexus to relate those illnesses to his service.  The Board also found that although the Veteran had pulmonary tuberculosis, which is a disease subject to service connection on a presumptive basis, there was no evidence showing he had been diagnosed with it during the requisite presumptive period. 
Evidence added to the record since June 2004 includes several statements submitted by appellant in support of her claim to reopen.  In a September 2006 statement, she asserts that "the term 'sepsis' due to pneumonia is a reaction of the body to a bacteria which circulates the blood characterized by chills and fever" and that she believed "that sepsis due to pneumonia is a complication of artery heart disease or hypertensive arteriosclerotic heart disease."  In a January 2007 statement, she asserted that "the records show that the immediate caused [sic] of death of my late husband is Sepsis due to Pneumonia because Sepsis is referring to blood that flows from the Heart to the other important organs of the body, I believe that Pneumonia is a complication of Arteriosclerotic cardiovascular disease.  Though PTB is the immediate caused [sic] of death of my late husband, other diseases which materially contributed to the death of my late husband are allowed by the new regulatory amendment of law of POW related diseases." 

In that regard, 38 C.F.R. § 3.309(c) has been amended since the Board's June 2004 decision such that atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia) are diseases to which the presumptive of service connection applies for POWs.   70 Fed. Reg. 37040  (June 28, 2005).  

The appellant also asserted that the Veteran's cirrhosis of the liver is covered by the regulations pertaining to presumptive service connection for tropical or POW-related diseases.  In that regard, cirrhosis of the liver is also one of the disabilities for which service-connection may be granted on a presumptive basis, both as a chronic disease and for former POWs who were interned or detained for not less than 30 days.  See 38 C.F.R. §§ 3.307 (a) (3) and (5), 3.309 (a) and (c)(2).  

Finally, the Board notes that stroke and its complications were also added to the amended 38 C.F.R. § 3.309(c) relating to POW status and that there is evidence in the claims folder that the Veteran suffered from a stroke during his lifetime.

In this case, in light of the change in regulation, the Board finds that the appellant's contentions are new and material to the claim, such that a VA examination and opinion is now warranted.  The Board notes that new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  To that extent, the Board finds that the appellant's contentions, namely that the Veteran's sepsis due to pneumonia was a complication of the Veteran's heart disease, constitutes new evidence that is sufficient to reopen the claim for further medical opinion.  In that regard, as stated above, for the purpose of reopening the claim the credibility of the appellant's statements is presumed.  Justus, supra.  Accordingly, the claim for service connection for the cause of the Veteran's death is reopened.  To that extent only, the appeal is allowed.

Given the favorable disposition, the duties to notify and assist will not be discussed.   


ORDER

As new and material evidence sufficient to reopen a claim for service connection for the cause of the Veteran's death has been received, the appellant's previously-denied claim is reopened.

REMAND

The Veteran served in the Philippine Commonwealth Army during World War II.   He was a POW for a period of eight months during this time.  He died in May 1980.  The Veteran's death certificate listed sepsis due to pneumonia as the disease or condition directly leading to death.   Pulmonary tuberculosis and periampullary carcinoma were listed as other significant conditions that contributed to the death.

Records from the Veterans Memorial Medical Center, the facility at which the Veteran received treatment prior to his May 1980 death, reflect that he was admitted in February 1980 with diagnoses of ampullary carcinoma, cirrhosis, hepatic insufficiency, pulmonary tuberculosis, and chronic cholecystitis, and that he underwent an exploratory laparoscopy; adhesiolysis; duodenotomy, duodenorrhapy; incision biopsy, duodenal papilla; choledochoromy with exploration; gastrojejunostomy; cholecystectomy, choledochojejunostomy; and liver biopsy.  The records do not appear to reflect that the Veteran suffered from atherosclerotic heart disease or hypertensive vascular disease, hypertensive heart disease,  myocardial infarction, congestive heart failure, or arrhythmia, however, further review of the records by a VA examiner is warranted in order to confirm that conclusion. 

In that respect, in light of the Veteran's POW status, the Board notes that 38 C.F.R. § 3.309(c) states that atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia), as well as cirrhosis of the liver, and residuals of a stroke, are diseases to which the presumptive of service connection applies for POWs.   Accordingly, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran's death was caused by his service, in light of the regulations pertaining to POWs.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA examiner.  The examiner must review the claims file.  The examiner is requested to provide the following opinions, with rationale.

a)  Does the medical evidence of record reflect that the Veteran suffered from atherosclerotic heart disease or hypertensive vascular disease, hypertensive heart disease,  myocardial infarction, congestive heart failure, or arrhythmia?

b)  If the answer to a) is yes, is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's heart disease caused or materially contributed to his death (sepsis due to pneumonia)?  A "principal cause of death" is the immediate or underlying cause of death or was etiologically related thereto.   A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

c) Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's cirrhosis of the liver and/or previous stroke caused or materially contributed to his death (sepsis due to pneumonia)?  A "principal cause of death" is the immediate or underlying cause of death or was etiologically related thereto.   A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

2.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


